Citation Nr: 0114333	
Decision Date: 05/22/01    Archive Date: 05/30/01

DOCKET NO.  00-21 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to educational assistance under the 
provisions of 38 U.S.C.A. Chapter 35.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

William J. Jefferson, Counsel


INTRODUCTION

The veteran had active service from October 1974 to 
June 1987.  He died on September [redacted], 1999.  The 
appellant is his widow. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision by the 
Houston, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied the appellant's claims as 
not well-grounded.  A notice of disagreement was received in 
June 2000, a statement of the case was issued in July 2000, 
and a substantive appeal was received in October 2000. 


REMAND

As indicated previously, the veteran died in September 1999.  
The veteran's certificate of death lists the immediate cause 
of his death as respiratory failure due to or a likely 
consequence of chronic obstructive pulmonary disease.  It 
also shows that he died at a county hospital as an emergency 
patient and that an autopsy was performed, however, findings 
were not available prior to completion of the certificate.  
The veteran's September 1999 emergency hospital records, the 
autopsy report, along with any other pertinent medical 
records would be helpful in this case.  

It is important to note that on November 9, 2000, Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) was signed into law.  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Accordingly, this case is REMANDED for the following actions:

1.  The RO should review the claims file 
and undertake appropriate action to 
ensure compliance with the 
notice/assistance provisions of the 
Veterans Claims Assistance Act of 2000.  
All pertinent VA medical records not 
already in the claims file should be 
obtained and made of record.  The RO 
should also request the appellant to 
identify all medical care providers who 
treated the veteran for asthma from June 
1987 on.  Appropriate action to obtain 
any records of such treatment which is 
not already in the claims file should be 
undertaken.   

2.  The RO should contact the Spohn Bee 
County Hospital, Beeville, Texas, and 
obtain the veteran's entire hospital 
records, to include his September 1999 
emergency treatment records and the 
report of the veteran's autopsy. 

3.  After completion of the above, the RO 
should furnish the claims file to a VA 
pulmonary disease specialist for review 
and a medical opinion as to whether it is 
at least as likely as not that the 
veteran's asthma increased in severity 
during his period of military service 
beyond the normal progression of the 
disease.  If so, the examiner should also 
offer an opinion as to whether it is at 
least as likely as not that the veteran's 
asthma caused or contributed to cause his 
death.  A detailed rationale for all 
opinions offers should be requested. 

4.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefits sought can be 
granted.  If the claims remain denied, 
then the appellant and her representative 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review. 

The appellant and her representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

